
	
		II
		110th CONGRESS
		2d Session
		S. 3117
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2008
			Mr. Vitter (for himself
			 and Ms. Landrieu) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To apply an alternative payment amount under the Medicare
		  program for certain graduate medical education programs established to train
		  residents displaced by natural disasters.
	
	
		1.Alternative payment amounts
			 for graduate medical education programs established to train residents
			 displaced by natural disasters
			(a)In
			 generalNotwithstanding any
			 other provision of law, in applying section 1886(h) of the Social Security Act
			 (42 U.S.C. 1395ww(h)(2)), and any regulations implementing such section, with
			 respect to an eligible hospital for a cost reporting period beginning on or
			 after July 1, 2005, the Secretary of Health and Human Services shall provide
			 for payments for direct graduate education costs in accordance with subsection
			 (c) for such hospital and cost reporting period.
			(b)Eligible
			 hospital definedIn this section, the term eligible
			 hospital means a hospital that—
				(1)did not have a graduate medical education
			 program under section 1886(h) of the Social Security Act (42 U.S.C. 1395ww(h))
			 before the date of a presidential declaration of major disaster issued under
			 section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act;
				(2)established such a
			 program to educate residents displaced from a graduate medical education
			 program impacted by such disaster; and
				(3)is located in a
			 wage area that is in, or immediately adjacent to, an area for which such
			 disaster was declared.
				(c)Payment to
			 eligible hospitalsThe payment amount for an eligible hospital
			 for a cost reporting period in which the hospital operates a graduate medical
			 education program referred to in subsection (b)(2) shall be—
				(1)for the first such
			 cost reporting period, the reasonable costs (as determined based on rules
			 applied in determining reasonable costs under section 1886(h)(2)(A) of the
			 Social Security Act) incurred by the hospital for such program;
				(2)for the second
			 such cost reporting period, computed based on an alternative FTE resident
			 amount calculated as described in section 1886(h)(2)(A) of the Social Security
			 Act (42 U.S.C. 1395ww(h)(2)(A)), but using the reasonable costs incurred by the
			 hospital for such program during such second cost reporting period and the
			 number of FTE residents (as described in section 1886(h)(3)(B)(ii) of the
			 Social Security Act (42 U.S.C. 1395ww(h)(3)(B)(ii)) in the program for such
			 second cost reporting period; and
				(3)for the third such
			 cost reporting period and each subsequent cost reporting period, computed based
			 on the alternative FTE resident amount under this section for the previous cost
			 reporting period, updated and adjusted as described in section 1886(h)(2)(D) of
			 the Social Security Act (42 U.S.C. 1395ww(h)(2)(D)).
				
